Citation Nr: 1613613	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-23 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served in the Nebraska Army National Guard from March 1981 to August 1982 with periods of active duty for training (ACDUTRA) occurring from May 1981 to August 1981, and from July 1982 to August 1982.  He had active duty service in the U.S. Marine Corps from September 1982 to March 1985, and from March 1985 to March 1989.  He had a break in service, and then served in the Texas Army National Guard from February 1993 to December 1995 during which he served on ACDUTRA for three periods of 15-18 days and, at times, had multiple periods of inactive duty training (INACDUTRA).  The Veteran also served in the Army Individual Ready Reserve from January 1996 to July 1999.  Thereafter, he served in the Iowa Air National Guard either on ACDUTRA or ACDUTRA, from May 2001 to May 2004 with active duty from September 2001 to April 2003.  Further service in the Iowa Air Force National Guard is indicated with documentation of a period of active duty from January to May 2006.  A period of active duty for special work (ADSW) followed from June 2006 to September 2006, and a period of annual training from October 13, 2006, to October 20, 2006.  Thereafter, the Veteran had a period of active duty from November 2006 through September 2007, inclusive of periods of service performed under Special Orders pursuant to 10 U.S.C. § 12302, including from November 2006 to December 2006, from April 2007 to September 2007, and a further period of active duty from October 2007 to March 2008.  He subsequently continued to serve in the Air National Guard, and had periods of active duty from April 2008 to January 2009, and from February 2009 to September 2009.  He was discharged from the Iowa Air National Guard in October 2009 and was transferred to the Air Force Reserve with discharge from the Reserve occurring in May 2010.  Additional service in 2011 and 2012 is also indicated, as he waived VA benefits to receive training pay for 60 training days in 2011 and 74 training days in 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

Historically, in a July 2013 decision, in pertinent part, the Board denied an increased rating for hypertension.  The Veteran appealed the denial of a compensable rating for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court reversed the Board's decision as to the denial of a higher rating for hypertension, finding that the Board had improperly relied on a VA examination that was inadequate.  As a result, the Court remanded the hypertension appeal back to the Board for further actions, including conducting a VA examination.  

In January 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the January 2015 Board Remand is included in the Duties to Notify and Assist section below.

In the January 2015 decision, the Board also remanded the issues of service connection for a right and left knee disorder, increased ratings for radiculopathy of the right and left lower extremity, degenerative disc disease at L5-S1 with low back strain, and arthritis of the acromioclavicular joint of the right and left shoulder, and a TDIU.  Pursuant to the January 2015 Board Remand, the Veteran was issued a Statement of the Case in May 2015 as to the issues of increased ratings for radiculopathy of the right and left lower extremity, degenerative disc disease at L5-S1 with low back strain, and arthritis of the acromioclavicular joint of the right and left shoulder, and a TDIU.  The Veteran did not perfect the appeals with a timely Substantive Appeal for increased ratings for radiculopathy of the right and left lower extremity, degenerative disc disease at L5-S1 with low back strain, and arthritis of the acromioclavicular joint of the right and left shoulder, and a TDIU; therefore, these issues are not in appellate status, and are not before the Board.  In addition, in an October 2015 rating decision, the RO fully granted service connection for patellofemoral syndrome of the right and left knees; therefore, those issues are not in appellate status, and are not before the Board because there remain no questions of law or fact as to the fully granted issues.



FINDING OF FACT

During the entire increased rating period on appeal, the Veteran's hypertension is manifested by the requirement of continuous medication for control and a history of diastolic pressure readings that more nearly approximates diastolic pressure of 100.


CONCLUSION OF LAW

For the entire increased rating period on appeal, resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating for hypertension, and no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided a timely notice letter to the Veteran in April 2010.  The letter notified the Veteran of what information and evidence should be submitted to substantiate a claim for an increased rating.  Additionally, the April 2010 letter provided the general criteria for the assignment of an effective date and initial rating.  

VA also satisfied its duty to assist in the procurement of relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the electronic file include the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements.  Pursuant to the January 2015 Board Remand, the Veteran's VA treatment records have been obtained and associated with the electronic file.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA further satisfied its duty to obtain a medical examination or opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran underwent VA examinations in March 2015 and June 2015 (pursuant to the January 2015 Board Remand) to assist in determining the current severity of the service-connected hypertension.  Stegall, 11 Vet. App. at 268.  While the March 2015 VA examination did not include a physical examination of the Veteran, the Board finds that the VA examination reports, as a whole, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue adjudicated below.  Particularly, the June 2015 VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes related to the service-connected hypertension.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Also, in this regard, the Veteran was afforded a VA examination in November 2012.  In the August 2014 Memorandum Decision, the Court found the November 2012 VA examination to be inadequate insofar as the VA examiner's opinion regarding the severity of the hypertension was based on an inaccurate factual basis.  However, the fact that one part of a medical examination may be inadequate (or arguably "insufficient") does not render the entire examination "void," particularly dealing with objective test results (such as blood pressure readings), if that part of the medical examination has actual validity (based on a review of the evidence).  Here, the Board will reference the November 2012 VA examination solely as it relates to the objective results of blood pressure testing taken at the time of the VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of an increased rating for hypertension has been met.  38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed on the merits in this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Increased Rating for Hypertension

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected hypertension is currently evaluated as 0 percent disabling (noncompensable) under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Pertinent to this case, Diagnostic Code 7101 provides that hypertensive vascular disease (hypertension and isolated systolic hypertension) may be assigned a 10 percent rating for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned when there is diastolic pressure of predominantly 110 or more; or systolic pressure predominantly 200 or more.  A 40 percent evaluation requires diastolic blood pressure of predominantly 120 or more.  Finally, a 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  The term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id.

In the July 2013 decision, the Board denied a compensable rating for the service-connected hypertension for the entire appeal period.  The Board found that the evidence did not show that the Veteran exhibited blood pressure readings with a history of diastolic pressure of predominantly 100 or more that requires continuous medication for control to warrant a compensable 10 percent rating.  In the August 2014 Memorandum Decision, the Court found that the Board had improperly relied on the November 2012 VA examination, which was inadequate due to the VA examiner's opinion that the Veteran's hypertension was "asymptomatic."  Directly addressing the Court's August 2014 Memorandum Decision, the Board notes that, while the evidence shows that the Veteran indeed has hypertension under VA regulation (diastolic blood pressure is predominantly 90mm), which is "symptomatic" and requires continuous medication for control, the remaining question is whether the hypertension results in a history of diastolic pressure predominantly 100 or more.  

The Veteran filed the claim for an increased rating for hypertension in April 2010.  Consequently, the most probative evidence that must be reviewed to ascertain whether a higher rating or a higher staged rating for hypertension is warranted would be clinical records dated from April 2009 to the present.  See 38 C.F.R. § 3.400(o) (2015) (providing that the effective date of an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim).  Records dated prior to April 2009 are relevant to show the entire history of disability, but are of lesser probative value in showing the level or severity of hypertension for the relevant increased rating period from April 2009 to the present.  See 38 C.F.R. §§ 4.1, 4.2.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with hypertension more closely approximates the criteria for a 10 percent increased schedular rating under Diagnostic Code 7101 throughout the increased rating period from April 7, 2010.  The evidence shows that hypertension was diagnosed during service, and was continuously treated with medication beginning during service, and for the entire increased rating period, and shows a history of diastolic pressure that more nearly approximates diastolic pressure predominantly of 100.  

Service treatment records and post-service VA treatment records reveal that the hypertension requires continuous medication for control.  Specifically, a service treatment record from May 2007 revealed that the Veteran had a blood pressure reading of 133/91.  The diagnosis was systemic hypertension, and it was noted that the Veteran had multiple evaluations greater than 140/90, qualifying for a diagnosis of hypertension.  At that time, the Veteran elected to start blood pressure medication.  Subsequent VA treatment records indicate that the Veteran has continued treatment with medication for control of the hypertension.  

Since April 2009, the evidence demonstrates the Veteran's blood pressure readings as follows (All readings were taken while the Veteran was on blood pressure medication to control the hypertension.):

Date
Blood Pressure
May 2010
110/74, 118/80, 114/82
July 2010
122/94, 136/90, 132/74
January 2011
138/88
February 2012
135/89
July 2012
133/93
October 2012
144/96
November 2012
140/100, 138/101, 133/93
December 2012
138/92, 141/95
January 2013
141/98, 147/100
May 2013
146/99, 132/90, 130/82
January 2014
137/85
January 2015
130/90, 146/93
March 2015
130/80, 149/92
June 2015
142/98, 148/100, 136/96
September 2015
123/85

The evidence of record shows that the Veteran requires continuous medication for control of the hypertension, and all that the above cited blood pressure readings were taken during the time the Veteran was on medication for control of the hypertension.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that hypertension was manifested by a history of diastolic pressure that more nearly approximates 100, with continuous medication required for control.  In reaching this conclusion, the Board notes that the blood pressure readings created during the entire increased rating period are necessarily lower because the Veteran was on medication precisely to control the hypertension.  There is no numerical requirement for how many blood pressure readings need to exceed diastolic 100 before they may be considered "predominantly" 100.  Additionally, where the evidence clearly establishes the requirement (and actual usage) of medication to control blood pressure for the entire increased rating period, and there are some diastolic blood pressure readings of 100 during the increased rating period, as well as other diastolic readings approximating 100, even while the Veteran is on the medication, the overall rating criteria for a 10 percent increased disability rating are more nearly approximated.  The Board finds that the evidence includes findings sufficiently characteristic to identify the disease and the disability therefrom, and to identify a ratable functional impairment of hypertension that is elevated and that requires medication for control.  See 
38 C.F.R. § 4.21 ("it is not expected . . . that all cases will show all the findings specified).  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture for hypertension more closely approximates the criteria for an increased 10 percent rating under Diagnostic Code 7101 for the entire increased rating period from April 7, 2010.  See 38 C.F.R. §§ 4.3, 4.7.  The Board next finds that the evidence weighs against a finding that the criteria for a rating in excess of 10 percent under Diagnostic Code 7101 are met or approximated for any period.  During the increased rating period, diastolic readings were consistently (predominantly) less than 110, and systolic readings were consistently (predominantly) less than 200, as required for the next higher rating of 20 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected hypertension are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Considering the lay and medical evidence, the Veteran's hypertension is manifested by elevated blood pressure readings and the need for medication.  These symptoms are part of, like, or similar to symptoms listed under the schedular rating criteria at 38 C.F.R. § 4.104.  Significantly, the schedular rating criteria (Diagnostic Code 7101) account for temporary fluctuations (either increases or decreases) in blood pressure readings and requires that diastolic or systolic pressures are predominantly over a particular threshold for each rating.  The schedular rating criteria also specifically address the Veteran's hypertension symptomatology, including the use of blood pressure medication.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for hypertension.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms associated with the hypertension are specifically contemplated by the criteria discussed above, including the effect on the Veteran's daily life.  In the absence of exceptional factors associated with the hypertension, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  As discussed above, in the January 2015 Board Remand, the issue of a TDIU was remanded for issuance of a Statement of the Case, which was provided in May 2015.  The Veteran did not perfect the appeal with a timely Substantive Appeal and effectively withdrew the appeal for a TDIU.  As such, the August 2014 rating decision denial of a TDIU became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2015).  The Board finds that the Veteran has not alleged CUE in this case regarding the August 2014 rating decision denial of a TDIU; indeed, he has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the August 2014 rating decision denying a TDIU.  

This case is further distinguishable from Rice because Rice involved entitlement to an earlier effective date for a TDIU following the grant of TDIU, whereas this Veteran's case involves a prior final decision denial of a TDIU (in August 2014).  The Court in Rice held that the claim for a TDIU was not inseparable from the claim for a higher initial rating when new evidence was submitted within one year of the RO's decision assigning an initial rating for the underlying disability, a question not at issue in this decision because of the finality of the August 2014 TDIU rating decision.  In this Veteran's case, in contrast to Rice, the issue was entitlement to a TDIU, which was denied, rather than entitlement to an earlier effective date for TDIU following the grant of a TDIU.  This case is distinguishable from Rice because in this Veteran's case, the RO has separately developed, adjudicated, and denied the Veteran's TDIU claim, and has done so in a rating decision that has become final.  Accordingly, the issue of entitlement to a TDIU for the period prior to August 2014 is not presently before the Board because the August 2014 rating decision denying entitlement to a TDIU became final, and the Veteran has not alleged CUE in that decision.

The holding in Rice does not extend to override finality of the August 2014 final denial of a TDIU, both for the reasons stated distinguishing this case from Rice, and because, since the Court issued the Rice decision in 2009, the Court has not issued a precedential decision extending the generalized principle of attachment of a TDIU to a rating appeal in Rice to override legal finality of an adjudication specifically denying a TDIU that was raised and adjudicated during a still open rating period.  In the absence of such precedent, the finality of a prior final decision must be respected in VA adjudications.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.105, 20.1103 (2015); 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400(o) (2015) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).

Pursuant to Rice, the Board has considered whether a new claim for a TDIU has been raised subsequent to the August 2014 final rating decision denial of a TDIU (issued in August 2014).  As a TDIU is a form of increased rating, even though there is a prior final decision, a new claim for a TDIU may be raised at any time by the Veteran or by other evidence of record suggesting unemployability due to service-connected disabilities, and reopening of the claim based on new and material evidence (38 C.F.R. § 3.156 (2015)) is not required.  See Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule).  

Nevertheless, because there has been a prior final rating decision denial of a TDIU in this case, a claim for increase is required to obtain readjudication of the issue of a TDIU, just as a new claim for increased rating is required in cases where there has been a prior final rating decision assigning a percentage rating.  Any informal claim, including statements of the Veteran liberally construed, following the final August 2014 rating decision may serve as a new claim for a TDIU (increase), and may reattach during the still pending rating issue that is on appeal.  Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155 (2015).

Further, notwithstanding the general pronouncement in Rice that a TDIU is not a freestanding claim, a veteran in fact can raise a freestanding TDIU claim by claiming a TDIU, formally or informally, when no rating issue is claimed or on appeal.  A claim for a TDIU is not necessarily a claim for increased rating, but could simply be a claim for a TDIU based on total occupational impairment due to the service-connected disabilities as currently rated.  Following a prior final denial of a TDIU, VA will look to both the evidence suggestive of unemployability, as well as the Veteran's statements, for intent to refile a TDIU claim.

In this case, neither the Veteran nor the evidence of record has reasonably raised a new informal or formal claim for a TDIU during the rating period from August 2014.  See 38 C.F.R. § 3.157(b)(1) (2015) (providing for informal claims for increase that arise during medical treatment or hospitalization); 38 C.F.R. § 3.155(a) (2015) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought").  The Veteran has not contended that he is unemployed because of his service-connected disabilities at any point since August 2014 and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case, including for the remaining period from August 2014 following the August 2014 final rating decision denying a TDIU, because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities since the August 2014 final rating decision denial of a TDIU.


ORDER

A 10 percent disability rating for hypertension, but no higher, for the entire increased rating period on appeal, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


